Citation Nr: 0533573	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  02-15 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2. Entitlement to service connection for diabetic 
atherosclerosis of both feet, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to December 1968. This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

Other than his argument that he served in the Republic of 
Vietnam on a temporary assignment, which the Board will not 
address at this time, the appellant has two theories as to 
how he was exposed to Agent Orange.

The veteran's active duty service included time in Nakhon 
Panom, Thailand (NKP) from April 1967 to April 1968.  NKP is 
located on the Thailand/Laos border. The veteran's personnel 
records confirm that he was in NKP as a security alert team 
leader.

His first allegation is that he was directly exposed to Agent 
Orange - that operations into Laos and/or Vietnam were 
conducted from NKP, that Agent Orange was sprayed at NKP, 
and/or that spraying in Laos along the Ho Chi Minh trail 
exposed him to Agent Orange.

The veteran's second allegation is that that herbicides, 
including Agent Orange, were sprayed in Thailand from 1964 to 
1965 prior to the dates of his presence in Thailand and that 
these herbicides remained in the soil, exposing him to Agent 
Orange from 1967 to 1968.  He has submitted articles 
concerning use of herbicides in Pran Buri and at Bo Fai 
Airport in Hua Hin, but those areas are not geographically 
proximate to NKP.

However, the Department of Defense has issued a list of Agent 
Orange test programs outside of Vietnam that includes tests 
in Thailand from 1964-1965 and herbicide operations, to 
include Agent Orange, in Laos from December 1965 through June 
1967. Please see January 2003 letter from the Assistant 
Secretary of Defense for Health Affairs to Dr. Susan Mather, 
with attached documents.  Particularly relevant here is the 
documentation of spraying in Laos, but the records require 
further review to determine the actual cities of the 
herbicide operations and their geographic proximity to NKP. 
These past herbicide operations are precisely the type of 
incidents that can be verified by historical records.  Under 
M21-1, Part VI,  7.20b(3): 

If a veteran claims exposure to herbicide agents other 
than in Vietnam during the Vietnam Era or in Korea as 
specified in 7.20b(2), ask the veteran for the 
approximate date(s), location and nature of exposure. 
After obtaining a detailed description, contact the 
Compensation and Pension (C&P) Service via e-mail at 
VAVBAWAS/CO/214A, and request a review of DoD's 
inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged. If a negative 
response is received from the C&P Service, and the 
veteran furnishes sufficient details of the alleged 
exposure, contact CURR for verification.

The veteran has provided specific details of where, when and 
how he was allegedly exposed, but there have been no attempts 
by the VA to verify the veteran's exposure to Agent Orange. 
Accordingly, the Board finds that attempts to verify the 
veteran's reported exposure to Agent Orange have been 
incomplete. Further attempts should be made to verify 
exposure.  

In December 2000, the veteran's private treating physician, 
Dr. TGD, issued a statement indicating that, "Although one 
cannot prove that the diabetes was caused by Agent Orange 
there is evidence that indeed exposure to Agent Orange leads 
to type II diabetes later in life." Currently there is no 
evidence on record whether exposure to soil sprayed with 
Agent Orange two years prior leads to type II diabetes later 
in life. If this type of remote Agent Orange exposure is 
verified, an examination should be offered to determine the 
likelihood that such exposure causes diabetes mellitus. 

Accordingly, the case is REMANDED for the following:

1. Tell the veteran to submit to VA copies of 
any evidence in his possession relevant to 
this claim.  

2. The RO should make an attempt to verify the 
veteran's claimed exposure to Agent Orange 
during his service in Nakhon Panom (NKP), 
Thailand from April 1967 to April 1968, 
including but not limited to: 
*	investigation into the whereabouts of 
herbicide use in Laos from 1965 to 1968 
and the geographic proximity to NKP (See 
information from DoD); 
*	investigation into the geographic 
locations of herbicide use in Thailand 
between 1964 to 1965 (See information 
from DoD); 
*	investigation into whether any herbicides 
were used at NKP from April 1967 to April 
1968 or whether any operations into Laos 
or Vietnam involving the use of 
herbicides originated from NKP or whether 
there is any information that herbicides 
were stored at NKP during this time 
period. 

The RO should contact the Compensation and 
Pension (C&P) Service via e-mail at 
VAVBAWAS/CO/214A, and request a review of 
DoD's inventory of herbicide operations to 
determine whether herbicides were used or 
tested as alleged. If a negative response is 
received from the C&P Service, the RO should 
contact CURR for verification.



3. If, and only if, herbicide use in or near 
NKP is confirmed for any time prior to the 
beginning of the veteran's service at that 
location in April 1967, then the veteran 
should be scheduled for a VA endocrinology 
examination to determine whether it is at 
least as likely as not that exposure to soil 
sprayed with Agent Orange herbicide two years 
or more prior to his service in Thailand 
caused his diabetes mellitus.  The claims 
folder must be reviewed by the examiner.  The 
examiner should provide a complete rationale 
for any opinion.

It would be helpful if the physician would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The physician should provide a complete 
rationale for any opinion provided.

4. After completion of the above and any 
additional development deemed necessary, the 
RO should review this matter. The RO must 
consider all applicable laws and regulations. 
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond. Thereafter, the case 
should be returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


